Citation Nr: 1615949	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  10-13 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1985 to July 1992 and from July 2007 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In June 2014, the Board remanded the claim for additional development, to include a VA audiological examination.  The matter has been returned to the Board for further appellate review.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Remand is required for additional development in order to fully and fairly adjudicate the Veteran's claim.

The Veteran has indicated that he had surgery on his eardrum in February 2016 and indicated the severity of his disability had increased.  Based on this evidence and the representative's contentions ,the Board finds that Veteran should be provided another VA examination.  

In addition, the most recent VA treatment records on file are from June 2013.  
All outstanding VA treatment records concerning his hearing loss must be obtained on remand and considered.

Accordingly, the case is REMANDED for the following action:


1. Obtain all outstanding, pertinent, medical treatment records, including those from the VAMC in Minneapolis, Minnesota, dated since June 2013.  All additional treatment records the Veteran identifies should be obtained, as well, and associated with the claims file for consideration.  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, make a notation to that effect in the file and notify the Veteran and his representative.  38 C.F.R. § 3.159(e)(1). 

In this regard, the AOJ should seek records related to the ear drum surgery in February 2016.

2. After completing directive #1, schedule the Veteran for a VA audiological examination (with audiometric studies and Maryland CNC speech discrimination testing) to ascertain the current severity of his bilateral hearing loss.  The electronic claims folder, including a copy of this remand, must be provided to and reviewed by the examiner in conjunction with the requested VA examination.  The VA examiner should indicate all present symptoms and manifestations attributable to hearing loss in accordance with the applicable rating criteria found at 38 C.F.R. § 4.85, Diagnostic Code 6100.  The examiner should further comment on the nature and extent of any impairment of social and/or occupational functioning due to hearing loss that would be expected given the degree of severity of the disability found.  With regard to obtaining speech discrimination scores, please indicate review of the September 2014 VA examiner's statement that such data could not be reliably obtained.  Should it again be determined that speech discrimination scores are not feasible, please provide a detailed rationale for why this is the case.

The examiner should include in the examination report the rationale for any opinion expressed.

3. Then, review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.

4. Thereafter, readjudicate the claims, considering all evidence of record. If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






